Citation Nr: 1127921	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  06-09 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder as a residual of head trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from November 1972 to July 1976 and from October 2001 to October 2002.  He also had additional service in the Alabama Army National Guard, including verified active duty for training (ACDUTRA) in June 1987.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board received additional evidence in support of the Appellant's claim in January and February 2009.  He waived his right to have the RO initially consider this additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

In January 2010, however, and partly because of information contained in that additional evidence, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development and consideration.

The AMC since has issued a supplemental statement of the case (SSOC) in March 2011 continuing to deny the claim and returned the file to the Board for further appellate review.  

Regrettably, though, the claim requires still further development before being decided on appeal, so the Board again is remanding the claim to the RO via the AMC.



REMAND

The Veteran alleges he has a seizure disorder as a residual of head trauma he sustained in a June 1987 incident while on ACDUTRA in the National Guard.  In accordance with the Board's January 2010 remand directive, the AMC obtained additional records concerning his service in the National Guard - including importantly, as detailed in a May 2010 memorandum, confirmation that he was on ACDUTRA on June 12, 1987, when this alleged incident in question is said to have occurred.  And there is documentation, as well, as indicated on DD Form 2173, that he sustained head trauma in the line of duty.  His service personnel records contain a June 1987 Line of Duty report confirming he was hit on his head by an M113 hatch in the line of duty.  Thus, he has established his required status as a "Veteran" during this particular time at issue.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  There resultantly need only be competent and credible evidence indicating he has the claimed seizure disorder as a consequence of that trauma.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

As his "Veteran" status during that June 1987 incident was confirmed on remand, it was then necessary to have the Veteran undergo a VA compensation examination for a medical nexus opinion concerning this determinative issue of whether his claimed seizure disorder is a consequence of that documented injury in service.  And to this end, the Board had additionally instructed the AMC to in this event schedule this VA compensation examination for this necessary medical nexus opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Pursuant to this remand directive, a VA compensation examination was scheduled for June 2010 for this necessary medical nexus opinion.  However, the Veteran alleges he was never notified to report for this examination.  See his May 2011 personal statement and May 2011 representative's informal hearing presentation.  Although the file does not contain any letters verifying he was notified of this scheduled VA examination, the regular practices of VA do not include maintaining a hard copy of these notices.  Consequently, the mere absence of this notice from the claims file generally cannot be used as evidence demonstrating this notice was not mailed.  See Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).  

Other than arguing he simply did not receive this notice, the Veteran has not shown good cause for failing to report for this requested VA compensation examination, which ordinarily would require considering his claim based on the evidence already of record.  See 38 C.F.R. § 3.655.  However, as it remains uncertain whether he indeed received this required notice of this scheduled VA examination, the Board will grant him the benefit of the doubt that he did not receive this contested notice.  Therefore, the Board finds his examination should be rescheduled to obtain the necessary medical nexus opinion concerning the etiology of his claimed seizure disorder.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the claimed disability and service or a service-connected disability).

It is worth mentioning additionally that the Veteran also contends a February 1996 incident, also while on ACDUTRA, resulted in further head trauma when a frozen tree exploded in his face while sawing it.  But the AMC was unable following the prior remand to confirm the occurrence of this additional head injury in terms of it having occurred during a period of federally ordered ACDUTRA.  So VA examination and opinion concerning this additional incident is unwarranted since the Veteran has not established his status as a "Veteran" when this additional incident is said to have occurred.  National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the 

United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  See Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

Accordingly, the claim is again REMANDED for the following additional development and consideration:

1.  Reschedule the Veteran's VA compensation examination for a medical nexus opinion concerning the nature and etiology of his claimed seizure disorder.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655 (2010).  

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.  Based on review of the claims file and objective clinical evaluation, the examiner is asked to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current seizure disorder is related to or dates back to the Veteran's military service - but, in particular, to documented head trauma he sustained on June 12, 1987 while on ACDUTRA in the National Guard.


In making this important determination, the examiner should remain mindful of the fact that the occurrence of this injury, and that it was in the line of duty, already has been confirmed.  So to the extent this claim is based on this incident, the examiner should note the Appellant has established his status as a "Veteran" for purposes of receiving VA compensation or other benefits as a consequence of that injury, if it is determined his seizure disorder resulted from it as opposed to other factors unrelated to his military service.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

2.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.


The Appellant has the right to submit additional evidence and argument concerning this claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


